Citation Nr: 1404194	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-13 633	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right navicular with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1951 to November 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO).  In December 2013 a videoconference hearing was held before the undersigned; a transcript is associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

At the hearing before the undersigned in December 2013, the Veteran testified his feet swell and hurt constantly hurt.  He also stated he has limitation of right wrist motion, and that it is constantly sore.

The United States Court of Appeals for Veterans Claims has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the Veteran was last examined by VA to evaluate the disabilities at issue in February and April 2010.  Given his testimony alleging increased severity, and the length of the intervening period, a contemporaneous examination is indicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received, for bilateral pes planus and his right wrist disability since 2011, and to submit authorization forms for VA to secure records of such evaluations and treatment from any (and all) private providers.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his bilateral pes planus and residuals of a right wrist fracture.  The record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, and should specifically include range of motion studies, active and passive, of the right wrist.  The examiner must note any additional functional limitations due to such factors as pain, use, etc.  

The examiner must explain the rationale for all opinions.  

3.  The RO should then review the record and readjudicate the claims for increase.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

